This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A15-1014

                                 State of Minnesota,
                                     Respondent,

                                         vs.

                                 Justin Glenn Joecks,
                                      Appellant.

                              Filed February 29, 2016
                                     Affirmed
                                  Peterson, Judge

                            McLeod County District Court
                              File No. 43-CR-15-347

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Michael K. Junge, McLeod County Attorney, Daniel R. Provencher, Assistant County
Attorney, Glencoe, Minnesota (for respondent)

Scott L. Nokes, Glencoe Law Office, Glencoe, Minnesota (for appellant)

      Considered and decided by Reyes, Presiding Judge; Peterson, Judge; and Klaphake,

Judge.*




*
 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                         UNPUBLISHED OPINION

PETERSON, Judge

       In this appeal from the denial of his motion to suppress evidence, appellant argues

that the police lacked a reasonable, articulable suspicion of criminal activity to justify the

investigatory stop of the motor vehicle that he was driving. We affirm.

                                           FACTS

       Appellant Justin Glenn Joecks was charged with second-degree controlled-

substance crime, possession of a firearm by a prohibited person, and fourth-degree driving

while impaired (DWI) following a traffic stop. Joecks moved to suppress the evidence,

challenging the justification for the stop. At the suppression hearing, a police officer

testified about the events leading to the stop:

              Q: Were you on duty on March 8th of 2015 at about 10:00 in
              the morning?
              A: Yes, I was.
              Q: And were you on patrol on Main Street North in
              Hutchinson?
              A: Yes, I was.
              Q: What did you observe at that time and at that place?
              A: I observed a vehicle to my left, and I observed the driver of
              that vehicle to be [Joecks].
              Q: What did you do when you saw [Joecks] driving a vehicle
              that was adjacent to you on Main Street North?
              A: I recognized [Joecks] and I believed that he did not have a
              valid driver’s license, so I requested Communications run his
              driver’s license to see if he had a valid license.
              Q: What was the result of that check?
              A: I was told that [Joecks] did not have a valid license and that
              his driving status was revoked.
              ....
              Q: Did you then stop the vehicle?
              A: Yes, I did.



                                              2
The officer testified that he was familiar with Joecks due to Joecks’s previous encounters

with law enforcement.

       The district court denied the motion to suppress. Joecks then stipulated to the state’s

case to obtain review of the pretrial ruling, pursuant to Minn. R. Crim. P. 26.01, subd. 4.

The district court convicted Joecks of second-degree controlled-substance crime and

possession of a firearm by a prohibited person and dismissed the DWI charge. This appeal

follows.

                                      DECISION

       When reviewing a pretrial ruling on a motion to suppress evidence, an appellate

court “review[s] the facts to determine whether, as a matter of law, the [district] court erred

when it failed to suppress the evidence.” State v. Flowers, 734 N.W.2d 239, 247 (Minn.

2007). A district court’s ruling on a constitutional question involving a search or seizure

is reviewed de novo. State v. Anderson, 733 N.W.2d 128, 136 (Minn. 2007).

       The United States and Minnesota Constitutions guarantee the right to be secure

against unreasonable searches and seizures. U.S. Const. amend. IV; Minn. Const. art. I,

§ 10. “An investigatory stop of a vehicle is justified if police have a particularized and

objective basis for suspecting the particular person stopped of criminal activity.” State v.

Yang, 774 N.W.2d 539, 551 (Minn. 2009) (quotation omitted); see also State v. Timberlake,

744 N.W.2d 390, 393 (Minn. 2008) (stating that a traffic stop must be supported by “a

reasonable, articulable suspicion that criminal activity is afoot”) (quotation omitted)).

“Police must be able to articulate more than an inchoate and unparticularized suspicion or

hunch of criminal activity.” Id. (quotation omitted).


                                              3
       The police officer testified that, when he saw Joecks driving, he believed that Joecks

did not have a valid driver’s license, and, after confirming this belief, he stopped Joecks.

Joecks argues that the officer’s testimony does not establish that he had a reasonable,

articulable suspicion of criminal activity because the officer did not state (1) how he knew

Joecks, (2) why he suspected that Joecks did not have a valid driver’s license, and (3) why

he chose to run a record search to determine whether Joecks had a valid driver’s license.

       Joecks challenges the officer’s ability to identify him, arguing that

              a passing glance to the left through the glass of two passenger
              vehicles, while operating a motor vehicle, and then recognizing
              a person who you may have, at best, had a brief encounter with
              in the past somewhere in the community – and on top of that,
              who is wearing a baseball cap and sunglasses, is a stretch to
              justify the stop of a motor vehicle . . . .

       But Joecks challenged the identification in district court, and the court found that

the officer “credibly testified that the vehicles were stopped side by side, in broad daylight,

and that given the close proximity of the vehicles, he recognized the driver of the adjacent

vehicle as [Joecks].” We defer to this credibility determination. See State v. Klamar, 823
N.W.2d 687, 691 (Minn. App. 2012) (stating that this court gives deference to a district

court’s credibility determinations when reviewing a pretrial order on a motion to suppress

evidence). More specific testimony from the officer about how he knew Joecks could have

affected the district court’s credibility determination, but the court could make a credibility

determination without such testimony.

       Why the officer suspected that Joecks did not have a valid driver’s license is

irrelevant. The officer did not stop Joecks based on his suspicion. The officer sought



                                              4
confirmation that Joecks did not have a valid driver’s license and stopped Joecks only after

obtaining confirmation.

       Joecks contends that the officer did not have sufficient information to search the

driver’s-license database to confirm his belief that Joecks did not have a valid driver’s

license. Joecks’s argument is unclear, but it appears that he is arguing that the search

violated his rights under the Fourth Amendment by infringing on a protected privacy

interest without either probable cause or reasonable suspicion.

       The constitutional protections against unreasonable searches and seizures are not

triggered unless a person has a legitimate expectation of privacy. State v. Gail, 713 N.W.2d
851, 860 (Minn. 2006). A person has a legitimate expectation of privacy when he has “an

actual subjective expectation of privacy” that “society is prepared to recognize as

reasonable.” Id. (quotations omitted). Joecks did not present evidence that showed that he

had a subjective expectation of privacy with respect to the driver’s-license database. And

even if we assume that he had a subjective expectation of privacy in the database

maintained by the state, his expectation is not one that society is prepared to recognize as

reasonable.   One of the purposes of the driver’s-license database is to inform law-

enforcement agencies about drivers whose license or driving privileges have been

revoked.1 Given this purpose, which requires that law-enforcement agencies have access


1
 Pursuant to Minn. Stat. § 171.12, subds. 1, 9 (2014), the department of public safety “shall
maintain suitable indices containing, in alphabetical order: . . . “the name of every person
whose license has been suspended, revoked, or canceled” and the commissioner of public
safety shall “furnish driving records, without charge, to chiefs of police, county sheriffs,
prosecuting attorneys, and other law enforcement agencies with the power to arrest.”


                                             5
to the database, Joecks’s expectation of privacy is not reasonable.          Therefore, no

constitutional protection against a search of the database was triggered.

       The officer established a reasonable, articulable suspicion of criminal activity when

he saw Joecks drive and confirmed that his license was revoked. This is sufficient to

support a brief investigatory stop. See Minn. Stat. § 171.24 (2014) (defining crimes of

driving without a valid driver’s license); State v. Anderson, 683 N.W.2d 818, 823 (Minn.

2004) (“Generally, if an officer observes a violation of a traffic law, no matter how

insignificant the traffic law, that observation forms the requisite particularized and

objective basis for conducting a traffic stop.”). The district court did not err by denying

Joecks’s motion to suppress.

       Affirmed.




                                             6